     Case 2:18-bk-16497-SK        Doc 66 Filed 08/22/19 Entered 08/22/19 11:54:49              Desc
                                   Main Document     Page 1 of 4


 1   Nathan F. Smith, #264635
     Christina J. O, #266845
 2
     Malcolm ♦ Cisneros, A Law Corporation
 3   2112 Business Center Drive, Second Floor
     Irvine, California 92612
 4   (Telephone) (949) 252-9400
     (Facsimile) (949) 252-1032
 5
     nathan@mclaw.org
 6
     Attorneys for Movant
 7
 8                               UNITED STATES BANKRUPTCY COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        LOS ANGELES DIVISION
11   In re:                                           Bankruptcy Case No. 2:18-bk-16497-SK
12   Beisa Ramulic Vallejo,                           Chapter 13
13
14                                                    VOLUNTARY DISMISSAL OF MOTION
                                                      FOR RELIEF FROM AUTOMATIC STAY
15                          Debtor.
16                                                    HEARING DATE:
                                                      DATE: August 21, 2019
17                                                    TIME: 8:30 AM
                                                      DEPT: 1575
18
                                                      PLACE: 255 East Temple Street, Los Angeles
19                                                    CA 90012

20
21
22   TO THE HONORABLE SANDRA K. KLEIN, UNITED STATES BANKRUPTCY COURT

23   JUDGE, THE DEBTOR, THE DEBTOR’S COUNSEL, THE TRUSTEE AND OTHER

24   INTERESTED PARTIES:

25                 PLEASE TAKE NOTICE that U.S. Bank Trust, N.A., as Trustee for LSF9 Master

26   Participation Trust, by Caliber Home Loans, Inc., as its attorney in fact (“U.S. Bank Trust”) hereby

27   files this Notice of Voluntary Dismissal in the above-entitled and numbered Chapter 13 case.

28   ///


                                                        1
     Case 2:18-bk-16497-SK           Doc 66 Filed 08/22/19 Entered 08/22/19 11:54:49          Desc
                                      Main Document     Page 2 of 4


 1                 U.S. Bank Trust voluntary dismisses its Motion for Relief from the Automatic Stay that
 2   was filed on March 14, 2019. The borrower and U.S. Bank Trust have entered into a loan modification
 3   agreement.
 4   DATED: August 22, 2019                 Respectfully Submitted,
 5                                          MALCOLM ♦ CISNEROS, A Law Corporation
 6
 7                                          By: /s/ Nathan F. Smith
 8                                          Nathan F. Smith
                                            Attorneys for Movant
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     VOLUNTARY DISMISSAL OF MOTION                     2
    Case 2:18-bk-16497-SK                      Doc 66 Filed 08/22/19 Entered 08/22/19 11:54:49                                                   Desc
                                                Main Document     Page 3 of 4

                                                   PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                              MALCOLM & CISNEROS, A Law Corporation
                                               2112 Business Center Drive, Second Floor
                                                           Irvine CA 92612

A true and correct copy of the foregoing document described as VOLUNTARY DISMISSAL OF MOTION FOR RELIEF
FROM AUTOMATIC STAY will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner entitled below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General
Order(s) and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
22, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 13 TRUSTEE: Kathy A Dockery (TR) EFiling@LATrustee.com
US TRUSTEE: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
DEBTOR’S ATTORNEY: Randy Chang randychang2007@gmail.com

                                                                                        Service information continued on attached page


2. SERVED BY UNITIEDSTATES MAIL:
On August 22, 2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

HONORABLE BANKRUPTCY COURT JUDGE: Sandra R. Klein, 255 E. Temple Street, Los Angeles, CA 90012
DEBTOR: Beisa Ramulic Vallejo, 508 California Street , Burbank, CA 91505
CO-DEBTOR: Eduardo Enrique Vallejo, 508 North California Street, Burbank, CA 91505
CO-DEBTOR: Maria Luisa Vallejo, 508 North California Street, Burbank, CA 91505
CO-DEBTOR: Eduardo Vallejo, 508 North California Street, Burbank, CA 91505
CO-DEBTOR: Cielo G. Vallejo, 508 North California Street, Burbank, CA 91505

                                                                                        Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________ I served the following
persons and/or entities by personal delivery, overnight mail service or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on the judge will be completed no later than 24 hours after the document is filed.


                                                                                        Service information continued on attached page


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

August 22, 2019         Erica F. Pedraza                                           /s/ Erica F. Pedraza
Date                    Type Name                                                  Signature

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
June 2012                                                                                                                   F 9013-3.1.PROOF.SERVICE
   Case 2:18-bk-16497-SK          Doc 66 Filed 08/22/19 Entered 08/22/19 11:54:49                Desc
                                   Main Document     Page 4 of 4

SECTION 1 CONTINUED:
NOTICE: Andrea L Betts abetts@rascrane.com
NOTICE: Cristina DiGiannantonio bkyecf@rasflaw.com, ras@ecf.courtdrive.com;bkyecf@rasflaw.com
NOTICE: Erin Elam eelam@rascrane.com
NOTICE: Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
NOTICE: Francis Laryea flayrea@rascrane.com
NOTICE: Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com
NOTICE: Cassandra J Richey cdcaecf@bdfgroup.com
NOTICE: Nathan F Smith nathan@mclaw.org, CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com
NOTICE: Edward A Treder cdcaecf@bdfgroup.com
